Appeal from a decision of the Unemployment Insurance Appeal Board affirming a determination of the referee holding that the appellant was the employer of all the domestic servants in his household and therefore liable for contributions based on their earnings. Appellant husband maintained two living establishments. Six employees were employed as domestics. The husband and wife had independent incomes. It is claimed by the appellant that he paid the wages of three of the domestics and that his wife paid for the other three. All of the domestics performed duties for both husband and wife and members of the family. There is evidence that at times the husband paid all of the salaries. Any payments by the wife are considered in the nature of contributions. Decision affirmed, with costs to the State Industrial Commissioner. All concur.